150 S.E.2d 447 (1966)
268 N.C. 295
STATE
v.
James L. WILLIAMS.
No. 260.
Supreme Court of North Carolina.
October 12, 1966.
*448 T. W. Bruton, Atty. Gen., and Harry W. McGalliard, Deputy Atty. Gen. for the State.
R. G. Shannonhouse, for defendant appellant.
PER CURIAM:
No assignments of error appear in the record or briefs filed in this Court as required by Rule 19(3), Rules of Practice in the Supreme Court. "Therefore, unless error appears on the fact of the record proper, or the issues are insufficient to support the judgment entered, the judgment will be sustained." Anson Bank & Trust Co. v. Henry, 267 N.C. 253, 148 S.E.2d 7. See First Union Nat. Bank of North Carolina v. Bryant, 257 N.C. 42, 125 S.E.2d 291; Arcady Farms Milling Co. v. Laws, 242 N.C. 505, 87 S.E.2d 925; Smith v. Smith, 242 N.C. 646, 89 S.E.2d 255; Hobbs v. Hobbs, 218 N.C. 468, 11 S.E.2d 311.
We have examined the record proper, and find
No error.